             Case 4:20-cv-03254-HSG Document 64 Filed 06/14/21 Page 1 of 4




     DAN SIEGEL, SBN 56400
 1
     EMILYROSE JOHNS, SBN 294319
 2   ANDREW CHAN KIM, SBN 315331
     SIEGEL, YEE, BRUNNER & MEHTA
 3   475 14th Street, Suite 500
     Oakland, California 94612
 4
     Telephone: (510) 839-1200
 5   Facsimile: (510) 444-6698
     Email: danmsiegel@gmail.com;
 6   emilyrose@siegelyee.com;
     chankim@siegelyee.com
 7
 8   Attorneys for Plaintiff
     CENIOUS BREWSTER
 9
10                             UNITED STATES DISTRICT COURT
11
                          NORTHERN DISTRICT OF CALIFORNIA
12
                                    OAKLAND DIVISION
13
14                                                 )
     CENIOUS BREWSTER,                             )   Case No.: 4:20-cv-03254-HSG
15                                                 )
16         Plaintiff,                              )   STIPULATION AND ORDER
                                                   )   AMENDING PLAINTIFF’S
17         vs.                                     )   OPPOSITION TO MOTION FOR
                                                   )   SUMMARY JUDGMENT TO ADD TWO
18   CITY AND COUNTY OF SAN                        )   ADDITIONAL GRIEVANCES
     FRANCISCO, STEPHEN TILTON,                    )   (as modified)
19
     JAMES M. SHANNON, DANIEL T.                   )   Hon. Haywood S. Gilliam, Jr.
20   MILLS, DANNY NGUYEN, MIGUEL                   )
     PRADO, and JORDAN SENG,                       )
21                                                 )
22         Defendants.                             )
                                                   )
23                                                 )
24
25
26
27
28



     Brewster v. CCSF, et al., 4:20-cv-03254-HSG
     Joint Stipulation and Order - 1
               Case 4:20-cv-03254-HSG Document 64 Filed 06/14/21 Page 2 of 4




 1          On April 10, 2021, plaintiff Cenious Brewster filed his Opposition to
 2   Defendants’ Summary Judgment Motion. ECF No. 60. Since filing his opposition, Mr.
 3   Brewster discovered two additional grievances that were not cited in his brief, but
 4   exchanged between the parties. The parties met and conferred and agreed to stipulate
 5   to allow Mr. Brewster to amend his brief to include the two additional grievances.
 6          Mr. Brewster amends his statement of facts under II(5) “Grievances” on page 8
 7   to include the following language: He further grieved of retaliation in the jail on
 8   August 25, 2020 and specifically grieved Deputy Mills’ retaliatory conduct including
 9   designating him as MR4 on September 17, 2020. (Exhibits to Stipulation). The
10   grievances were received and signed but never addressed. (Id.)
11          He further amends his argument under III(7) “Mr. Brewster Exhausted all
12   Administrative Remedies Available to Him Regarding the Safety Cell Placement and
13   Retaliation” on page 17 to include the following language: His grievances were often
14   left unanswered.
15          The amended Opposition is attached hereto as Exhibit A. All changes are
16   bolded.
17          The two additional grievances are attached hereto as Exhibit B.
18
19
20
21
22
23
24
25
26
27
28



     Brewster v. CCSF, et al., 4:20-cv-03254-HSG
     Joint Stipulation and Order - 2
             Case 4:20-cv-03254-HSG Document 64 Filed 06/14/21 Page 3 of 4




 1
                                                   Respectfully submitted,
 2
 3         Dated: April 11, 2021

 4                                                 SIEGEL, YEE, BRUNNER & MEHTA
 5
                                                   By: _/s/Andrew Chan Kim______
 6                                                    Andrew Chan Kim

 7                                                 Attorneys for Plaintiff
                                                   CENIOUS BREWSTER
 8
 9         Dated: April 11, 2021

10                                                 DENNIS J. HERRERA
                                                   City Attorney
11
                                                   MEREDITH B. OSBORN
12                                                 Chief Trial Deputy
                                                   SHEILA JOHNSON
13                                                 Deputy City Attorney
14
                                                   By: _**/s/Sheila Johnson_____
15                                                    SHEILA JOHNSON

16                                                 Attorneys for Defendant
                                                   CITY AND COUNTY OF SAN
17                                                 FRANCISCO
18                                                 **Pursuant to Civil L.R. 5-1(i)(3), the
                                                   electronic signatory has obtained
19                                                 approval from this signatory.
20
21
22
23
24
25
26
27
28



     Brewster v. CCSF, et al., 4:20-cv-03254-HSG
     Joint Stipulation and Order - 3
             Case 4:20-cv-03254-HSG Document 64 Filed 06/14/21 Page 4 of 4




 1                                     ORDER
 2         Pursuant to the stipulation set forth above, it is so ordered. Counsel is directed to e-file
 3   the opposition and the two grievances on the docket forthwith.

 4
 5
     Dated: June 14, 2021                       ___________________________
 6
                                                Haywood S. Gilliam, Jr.
 7                                              United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Brewster v. CCSF, et al., 4:20-cv-03254-HSG
     Joint Stipulation and Order - 4
